DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 25 November, 2020. The amendments have been entered, and accordingly, claims 1-29 remain pending.
It will be noted that Applicant’s amendments to claims 8, 12, and 13 corrected for the lack of definiteness raised within the rejection of the claims under 35 U.S.C. 112(b), and therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over MASTER (US 6,827,138 B1).
As to claim 1, MASTER discloses a heat exchanger(abstract; 30; col.4, lines 11-15) comprising:
a shell (34) having a longitudinal axis(A-A) and configured to receive a first fluid(col.4, lines 11-15);
a plurality of baffles(32) each mounted in the shell at a helix angle Hв(λ; col.4, lines 28-32) to guide a first fluid flow into a helical pattern through the shell(col.4, lines 28-32), wherein each of the plurality of baffles comprises:
an outer circumferential edge(46 portion 48) longitudinally spaced apart from the outer circumferential edge positions of the rest of the plurality of baffles (figure 4 and 6; col.4, lines 42-65; col.5, lines 29-45);
a proximal radial edge spaced from a distal radial edge (see annotated figure 3);
a proximal side opposite from a distal side (see annotated figure 3); and
a plurality of spaced apart holes (50)configured to be traversed by a plurality of axially extending tubes(40) configured to carry a second fluid(col.4, lines 18-22 and lines 36-41); and
a first plurality of seal strips(28 or 44/56), each having a first end and a second end (thickness of the tie rods or thickness of the annular shaped strips; col.4, lines 55-65), radially disposed between the shell and the plurality of axially extending tubes and each respectively positioned between any two adjacent baffles(see annotated figure 3 for each interpretation of the seal strips);
see annotated figure 3 for each interpretation of the seal strips).

Although, MASTER provides that the seal strips are disposed at an angle and the baffles are disposed at an angle (col.4, lines 27-32; see figure 3) wherein the angles are defined as the angle of the respective baffle or seal strip relative to the longitudinal axis of the shell (the seal strip is at least in line with the longitudinal axis when in view of the seal strip as the tie rods, 28, and further the seal strip is at the angle of the baffle angle, when the seal strip is the strip, 44/56 that is angle between proximal and distal sides of adjacent baffle plates, and wherein the baffles are at the angle defined by col.4, lines 12-16) and between each of the first plurality of seal strips and a line orthogonal to the proximate side of the respective baffle and the distal side of the respective baffle (the seals are disposed between the proximate and distal sides of respective baffles, such that the seal would be positioned at some angle to an orthogonal line therebetween), MASTER does not explicitly provide wherein the first plurality of seal strips is disposed at a helix angle Hѕ that is greater than 5° and less than the baffle helix angle Hв, or wherein the first plurality of seal strips have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have a helix angle Hѕ that is greater than 5° and less than the baffle helix angle Hв  and wherein the first plurality of seal strips have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed helix angle of the sealing strips or disposal relative to an orthogonal line extending between proximal and distal sides of respective baffles, and since the provided heat exchanger requires that there is an angle between the baffles and the positioning of the sealing strips either between the adjacent baffle plates for support or for positioning the baffles to one another, resulting in an axial flow along the axially extending tubes and a helical cross flow, the device would function appropriately having the claimed helix angles. Further, the Applicant has place not criticality on the range claimed, indicating that the helix angles and angle relative to an orthogonal line between respective baffle proximal and distal sides “may” be within the claimed ranges (specification at par. 15, 55, and 59 – with regards to the strip helix angle and baffle helix angle; specification at par. 10-11, 55, 61, 63, 69-72, 86, and 97 – with regards to the strip angle relative to an orthogonal line between proximal and distal sides of respective baffles).

    PNG
    media_image1.png
    848
    1177
    media_image1.png
    Greyscale

Annotated Figure 3 of MASTER with regards to at least independent claim1 and the dependents thereof.
As to claim 2, MASTER discloses wherein the seal strips, in part, are configured in part to direct a flow of fluid helically toward the outlet(col.4, lines 27-32 – wherein the sealing strips interpreted as the tie rods, in conjunction with the baffles, form the shape and secure the baffles in desired locations, such that the tie rods further provide that the fluid is helically directed by providing positioning of the baffles; further, when interpreted as the strips, 44/56, are positioned with respect to the inner surface of the shell and between the distal/proximal ends of the adjacent helically shaped places, that the positioning and placement would provide at least some form of direction of fluid flow helically based on positioning and structure to be at least annular to curve the fluid flow) and in part to direct a flow of fluid away from the shell and toward the plurality of axially extending tubes (the fluid cannot move through the tie rods, but rather a portion would hit the tie rods, such that it is forced back into at least a center of the shell, so as to provide direction of fluid toward the axially extending tubes, and similarly, when interpreted as strips 44/56, the fluid cannot move through the strips and are at least deflected from the inner side of the strip toward the axially provided tubes central to the shell and strips 44/56).

As to claim 3, MASTER discloses wherein:
a first plurality of seal strips are disposed from a distal side of a first baffle from adjacent to a proximal radial edge of the first baffle to a proximal side of a second baffle adjacent to a distal radial edge of the second baffle, wherein the first and second baffles are located in a same sector(see annotated figure 3 – positioned at the same sector for both interpretations of the first plurality of seal strips).

As to claim 4, MASTER discloses wherein the first end of each of the first plurality of seal strips is coupled to the distal side of a first of the plurality of baffles (at least provided in annotated figure 3 for both interpretations of the first plurality of seal strips), and wherein the second end of each of the first plurality of seal strips is coupled to the proximal side of a second of the plurality of baffles(at least provided in annotated figure 3 for both interpretations of the first plurality of seal strips; NOTE: the second end of the tie rod, 28, interpreted as the seal strip is coupled to the proximal side of the second baffles as the tie rod moves through the second plurality of baffles).

As to claim 5, MASTER discloses wherein the plurality of baffles are elliptical sector-shaped baffles (col.2, lines 65-66).

As to claim 6, MASTER discloses wherein the first plurality of seal strips (when interpreted as the strips 44/56 alone) have an inner surface and an outer surface (col. 4, lines 58-62 – annular shape of which provides an inner surface and outer surface of an arc shape), and wherein the first plurality of seal strips are angled from the outer surface to the inner surface by an angle from orthogonal to the shell in the direction defined from a proximal radial edge to a distal radial edge of the one of the plurality of baffles (by nature of having an annular shape, the strip 44/56 would be an arc of which when provided for between two baffles plates and arcuate shape would extend between the proximal radial edge to the distal radial edge and vice versa, such that an angle exists from an orthogonal to the shell and along the extension direction defined by the claims due to the arcuate shape of the strip).

As to claim 7, MASTER discloses wherein an angle exists base on the shape of the strip being arcuate in nature, but does not expressly disclose wherein the first plurality of seal strips is angled by 15° up to 45° from orthogonal to the shell.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have an angle between 15° to 45° since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed angle of the sealing strips, and since the provided heat exchanger provides at least an angle due to the arcuate shape of which is provided between the distal and proximal radial ends of the baffle plates of which provide support at least to the baffles, the device would function appropriately having the claimed angle. Further, the Applicant has place not criticality on the range claimed, indicating that the angle “may” be within the claimed range (specification at par. 10-11 and 5-16).

As to claim 8, MASTER discloses wherein an outer surface of each of the first plurality of seal strips is disposed proximate to an inner surface of the shell (based on positioning of the tie rods, 28, in annotated figure 3 of which is adjacent to the outer circumference of the baffles at the placement of the inner surface of the shell; further, when interpreting the strips 44/56 as the sealing strips, it is provided in col.4, lines 58-66).

As to claim 9, MASTER discloses wherein an inner surface of each of the first plurality of seal strips (when interpreting as the inner annular surface of strips 44/56) is spaced from an outer surface of the closest tube of the plurality of axially extending tubes by a distance(as the strips are positioned between the clearance between the exterior surface of the baffles and inner surface of the shell, of which the axially extending tubes are only positioned along the baffle plates through holes, 50 provided in the baffles). However, MASTER does not disclose wherein the distances is equal to a distance between outer diameters of two adjacent tubes of the tubes of the plurality of axially extending tubes.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have a distance equal to a distance between outer diameters of two adjacent tubes of the plurality of axially extending tubes since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed distance provided therebetween, and since the provided heat exchanger requires that there at least positioning of the seal strips necessary so as to not affect the cross flow, such that positioning the sealing strip as required within the device of MASTER would enable proper function having the claimed distance between the sealing strip and the outer surface of the closest tube. Further, the Applicant has place not criticality on the range claimed, indicating that the distance “may” be within the claimed range (specification at par. 17, 23, 63, 80, 89, and 99).


As to claim 10, MASTER discloses wherein each of the plurality of baffles includes at least one of the plurality of strips coupled to the proximal side and at least one of the first plurality of strips coupled to the distal side (see annotated figure 3, wherein the tie rods, 28, extend between the proximal and distal side of the plurality of baffles so as to provide coupling therebetween the proximal and distal sides of each baffle plate; further wherein the strips, 44/56 are provided between the distal and proximal sides of adjacent baffles, such that they are at least coupled to both).

As to claim 11, MASTER discloses wherein each of the first plurality of seal strips coupled to the distal side of each of the plurality of baffles is offset rotationally about the longitudinal axis from each of the plurality of seal strips coupled to the proximal side of each of the plurality of baffles (see annotated figure 3, wherein there are a multitude of tie rods, 28, or strips 44/56, of which are all coupled to the distal and proximal side, but of which each of them is offset from another tie rod, 28, or strip 44/56 by rotation about the longitudinal axis, denoted by the tie rods, 28, and/or strips 44/56 being circumferentially placed about the exterior of the baffle plates).

As to claim 12, MASTER discloses wherein each of the first plurality of seal strips have a curved outer diameter with a curvature that is elliptical (tie rods are circular, which is a special type of ellipse that includes both major and minor diameters being the same; strips are provided with an annular shape at col.4, lines 58-62; or annular shape of seal strips, described in claim 5, which would provide that an outer surface has an exterior diameter which is curved in an annular shape, such as an ellipse) and wherein each of the first plurality of seal strips have a curved inner diameters with a curvature that is elliptical (tie rods, which are circular, a special types of ellipse, which along the entire width of the tie rod would have different diameters, such as an inner diameter which is elliptical; or annular shape of the seal strip provides that the strip, 44/56, is provide as an arcuate shape of which provides an elliptical structure, such that a distance away from the outer diameter would be an interior diameter similarly curved).

As to claim 13, MASTER discloses that each of the seal strips have a width, outer diameter minus inner diameter (see figure 3, wherein the strip, 44/56, has a width with an outer diameter facing an exterior of the tube bundles and an inner diameter facing an interior of the tube bundles), that varies along a length, first end to second end , of the seal strip (col. 4, lines 55-65 – wherein the shape could be polygonal, such as providing a triangle or other polygon which clearly has a change in width there along a length), and wherein each of the first plurality of seal strips has a depth(i.e. height) between a distal and proximal side, and wherein the seal strips vary at least along a width thereof (col.4, lines 55-65 – provides wherein the seal can be a polygonal shape, such as a triangle or other polygon of which clearly has a width change due to the nature of the shape).

As to claim 14, MASTER discloses wherein an equal number of seal strips are coupled to each baffle of the plurality of baffles (there are three tie rods, 28, provided through each baffle or that there are two strips 44/56 coupled to each baffle, wherein at each distal radial or proximal radial end of the baffles there is one strip to support the edge 48).

As to claim 15, MASTER discloses wherein a number of seal strips per rotation about the longitudinal axis of the sell (4, as there are four quadrants in one rotation of which each have one strip between the proximal and distal radial edges to an adjacent baffle quadrant) is a multiple of a number of baffles per rotation abut the longitudinal axis of the shell (4, as there are four baffle plates per rotation).

As to claim 17, MASTER discloses further comprising:
a second plurality of seal strips (which ever of the tie rods, 28, or strips 44/56 not utilized as the first plurality of seal strips), each having a first end and a second end radially disposed between the shell and the plurality of axially extending tubes and each respectively positioned between any two baffles (see annotated figure 3),
wherein each of the second plurality of seal strips is disposed from a proximal of the plurality of baffles to a distal of the plurality of baffles (see annotated figure 3).
Although, MASTER provides that the seal strips are disposed at an angle and the baffles are disposed at an angle (col.4, lines 27-32; see figure 3) wherein the angles are defined as the angle of the respective baffle or seal strip relative to the longitudinal axis of the shell (the seal strip is at least in line with the longitudinal axis when in view of the seal strip as the tie rods, 28, and further the seal strip is at the angle of the baffle angle, when the seal strip is the strip, 44/56 that is angle between proximal and distal sides of adjacent baffle plates, and wherein the baffles are at the angle defined by col.4, lines 12-16), MASTER does not explicitly provide wherein the first plurality of seal strips is disposed at a helix angle H₂ѕ that is greater than 5°, different than the helix angle Hѕ, and less than the baffle helix angle Hв.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have a helix angle H₂ѕ that is greater than 5°, different than that of helix angle Hѕ and less than the baffle helix angle Hв since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed helix angle of the second plurality of sealing strips, and since the provided heat exchanger requires that there is an angle between the baffles and the positioning of the second sealing sealing strips either between the adjacent baffle plates for support or for positioning the baffles to one another or the other sealing strips, resulting in an axial flow along the axially extending tubes and a helical cross flow, the device would function appropriately having the claimed helix angles. Further, the Applicant has place not criticality on the range claimed, indicating that the helix angles “may” be within the claimed range (specification at par. 22).

As to claim 18, MASTER discloses further comprising:
a second plurality of seal strips (which ever of the tie rods, 28, or strips 44/56 not utilized as the first plurality of seal strips), each having a first end and a second end radially disposed between the shell and the plurality of axially extending tubes and each respectively positioned between any two adjacent baffles (see annotated figure 3),
wherein each of the second plurality of seal strips is disposed from a proximal radial edge of a baffle to a distal radial edge of the adjacent baffles (see annotated figure 3).

As to claim 19, MASTER discloses MASTER discloses wherein an inner surface of each of the second plurality of seal strips (when interpreting as the inner annular surface of strips 44/56) is spaced from an outer surface of the closest tube of the plurality of axially extending tubes by a distance(as the strips are positioned between the clearance between the exterior surface of the baffles and inner surface of the shell, of which the axially extending tubes are only positioned along the baffle plates through holes, 50 provided in the baffles). However, MASTER does not disclose wherein the distances is equal to a distance between outer diameters of two adjacent tubes of the tubes of the plurality of axially extending tubes.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have a distance equal to a distance between outer diameters of two adjacent tubes of the plurality of axially extending tubes since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed distance provided therebetween, and since the provided heat exchanger requires that there at least positioning of the seal strips necessary so as to not affect the cross flow, such that positioning the sealing strip as required within the device of MASTER would enable proper function having the claimed distance between the sealing strip and the outer surface of the closest tube. Further, the Applicant has place not criticality on the range claimed, indicating that the distance “may” be within the claimed range (specification at par. 17, 23, 63, 80, 89, and 99).

As to claim 20, MASTER discloses a method of assembling a heat exchanger(abstract; 30; col.4, lines 11-15) comprising:
providing a center rod having a longitudinal axis (38; figure 4)
mounting a plurality of elliptical sector-shaped baffles(col.2, lines 65-66) to the center rod (figure 4; col.4, lines 39-41) such that a helical pattern is formed by the plurality of baffles(col.4, lines 11-27), wherein each of the plurality of baffles comprises:
an outer circumferential edge(46 portion 48) longitudinally spaced apart from the outer circumferential edge positions of the rest of the plurality of baffles (figure 4 and 6; col.4, lines 42-65; col.5, lines 29-45);
a proximal radial edge spaced from a distal radial edge (see annotated figure 3);
a proximal side opposite from a distal side (see annotated figure 3); and
a plurality of spaced apart holes (50); and
disposing a plurality of axially extending tubes (40; figure 3; col.4, lines 35-37) into the plurality of spaced apart holes of each of the plurality of baffles, wherein the plurality of axially extending tubes are configured to carry a second fluid (col.4, lines 20-22);
coupling a first plurality of seal strips(28 or 44/56), each having a first end and a second end (thickness of the tie rods or thickness between the annular surfaces of the strip; col.4, lines 55-65), radially disposed between the shell and the plurality of axially extending tubes (see annotated figure 3 for each interpretation of the seal strips), wherein coupling the first plurality of seal strips includes:
coupling the first end of each of the first plurality of seal strips to the proximal of one of the plurality of baffles (see annotated figure 3);
coupling the second end of each of the first plurality of seal strips to the distal side of an adjacent baffle to the one of the plurality of baffles (see annotated figure 3), wherein each of the first plurality of seal strips is disposed from the proximal of the plurality of baffles to the distal of the plurality of baffles (see annotated figure 3) at an helix angle Hѕ to the baffle helix angle Hв,
wherein the helix angles Hв and Hѕ are defined as the angle of the respective baffle or seal strip relative to the longitudinal axis of the shell (baffles are angled with respect to the longitudinal as provided by col.4, lines 11-16; and the seal strips are provided along the direction of the longitudinal axis as shown);
wherein each of the first plurality of seal strips is disposed to have the first end of each seal strip proximate to the distal side of a respective baffle and the second end of each seal strip proximate to the proximal side of a respective baffle (see annotated figure 3 for each interpretation of the seal strips); and
	disposing the assembled center rod, plurality of baffles, plurality of axially extending tubes, and first plurality of seal strips within a shell (34) that is configured to receive a first fluid (as shown in figure 2 of which is provided with cross fluid flow, 36).

Although, MASTER provides that the seal strips are disposed at an angle and the baffles are disposed at an angle (col.4, lines 27-32; see figure 3) wherein the angles are defined as the angle of the respective baffle or seal strip relative to the longitudinal axis of the shell (the seal strip is at least in line with the longitudinal axis when in view of the seal strip as the tie rods, 28, and further the seal strip is at the angle of the baffle angle, when the seal strip is the strip, 44/56 that is angle between proximal and distal sides of adjacent baffle plates, and wherein the baffles are at the angle defined by col.4, lines 12-16) and between each of the first plurality of seal strips and a line orthogonal to the proximate side of the respective baffle and the distal side of the respective baffle (the seals are disposed between the proximate and distal sides of respective baffles, such that the seal would be positioned at some angle to an orthogonal line therebetween), MASTER does not explicitly provide wherein the first plurality of seal strips is disposed at a helix angle Hѕ that is greater than 5° and less than the baffle helix angle Hв, or wherein the first plurality of seal strips have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have a helix angle Hѕ that is greater than 5° and less than the baffle helix angle Hв  and wherein the first plurality of seal strips have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed helix angle of the sealing strips or disposal relative to an orthogonal line extending between proximal and distal sides of respective baffles, and since the provided heat exchanger requires that there is an angle between the baffles and the positioning of the sealing strips either between the adjacent baffle plates for support or for positioning the baffles to one another, resulting in an axial flow along the axially extending tubes and a helical cross flow, the device would function appropriately having the claimed helix angles. Further, the Applicant has place not criticality on the range claimed, indicating that the helix angles and angle relative to an orthogonal line between respective baffle proximal and distal sides “may” be within the claimed ranges (specification at par. 15, 55, and 59 – with regards to the strip helix angle and baffle helix angle; specification at par. 10-11, 55, 61, 63, 69-72, 86, and 97 – with regards to the strip angle relative to an orthogonal line between proximal and distal sides of respective baffles).

    PNG
    media_image2.png
    848
    1177
    media_image2.png
    Greyscale

Annotated Figure 3 of MASTER with regards to at least independent claim 20 and the dependents thereof.
As to claim 21, MASTER discloses wherein the coupled first plurality of seal strips have an inner surface and an outer surface (at least when interpreted as strips 44/56 of which are annular in shape; col.4, lines 55-65), and wherein coupling the first plurality of seal strips further includes:
angling the coupled first plurality of seal strips from the outer surface to the inner surface by an angle from orthogonal to the shell in the direction defined from a proximal radial edge to a distal radial edge of the one of the plurality of baffles (by nature of having an annular shape, the strip 44/56 would be an arc of which when provided for between two baffles plates and arcuate shape would extend between the proximal radial edge to the distal radial edge and vice versa, such that an angle exists from an orthogonal to the shell and along the extension direction defined by the claims due to the arcuate shape of the strip).

As to claim 22, MASTER discloses wherein coupling the first plurality of seal strips further includes: spacing an inner surface of each of the first plurality of seal strips (when interpreting as the inner annular surface of strips 44/56) from an outer surface of the closest tube of the plurality of axially extending tubes by a distance(as the strips are positioned between the clearance between the exterior surface of the baffles and inner surface of the shell, of which the axially extending tubes are only positioned along the baffle plates through holes, 50 provided in the baffles). However, MASTER does not disclose wherein the distances is equal to a distance between outer diameters of two adjacent tubes of the tubes of the plurality of axially extending tubes.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have a distance equal to a distance between outer diameters of two adjacent tubes of the plurality of axially extending tubes since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed distance provided therebetween, and since the provided heat exchanger requires that there at least positioning of the seal strips necessary so as to not affect the cross flow, such that positioning the sealing strip as required within the device of MASTER would enable proper function having the claimed distance between the sealing strip and the outer surface of the closest tube. Further, the Applicant has place not criticality on the range claimed, indicating that the distance “may” be within the claimed range (specification at par. 17, 23, 63, 80, 89, and 99).

As to claim 23, MASTER discloses wherein coupling the first plurality of seal strips further includes: rotationally offsetting each of the first plurality of seal strips coupled to the distal side of each of the plurality of baffles from each of the plurality of seal strips coupled to the proximal side of each of the plurality of baffles (see annotated figure 3, wherein there are a multitude of tie rods, 28, or strips 44/56, of which are all coupled to the distal and proximal side, but of which each of them is offset from another tie rod, 28, or strip 44/56 by rotation about the longitudinal axis, denoted by the tie rods, 28, and/or strips 44/56 being circumferentially placed about the exterior of the baffle plates).

As to claim 24, MASTER discloses further comprising:
coupling a second plurality of seal strips (which ever of the tie rods, 28, or strips 44/56 not utilized as the first plurality of seal strips) having a first end and a second end radially disposed between the shell and the plurality of axially extending tubes, wherein coupling the second plurality of seal strips includes:
coupling the first end of each of the second plurality of seal strips to the proximal radial edge of a distal radial edge of one of the plurality of baffles (see annotated figure 3); and
coupling the second end of each of the second plurality of seal strips to the distal radial edge of the proximate side of another of the plurality of baffles (see annotated figure 3),
wherein each of the second plurality of seal strips extends parallel to the longitudinal axis of the shell (claim 5).

As to claim 25, MASTER discloses a heat exchanger(abstract; 30; col.4, lines 11-15) comprising:
a shell (34) having a longitudinal axis(A-A) and configured to receive a first fluid(col.4, lines 11-15);
a plurality of baffles(32) each mounted in the shell at an angle to the longitudinal aixs(λ; col.4, lines 28-32) spaced apart from each other along the longitudinal axis (figure 4 and 6; col.4, lines 42-65; col.5, lines 29-45), and configured to guide a first fluid flow into a helical pattern through the shell(col.4, lines 28-32), wherein each of the of baffles comprises:
an outer circumferential edge(46 portion 48);
a proximal radial edge spaced from a distal radial edge (see annotated figure 3);
a proximal side opposite from a distal side (see annotated figure 3); and
a plurality of spaced apart holes (50) formed through each baffle from the proximal side to the distal side, the holes configured to be traversed by a plurality of axially extending tubes(40) configured to carry a second fluid(col.4, lines 18-22 and lines 36-41); and
a plurality of seal strips(28 or 44/56), each having a first end and a second end (thickness of the tie rods or thickness of the annular shaped strips; col.4, lines 55-65), the seal members radially disposed between the shell and the plurality of axially extending tubes and the first end of each seal member coupled to the distal side of a respective baffle and the second end of each seal member coupled to the proximal side of a respective baffle (see annotated figure 3 for each interpretation of the seal strips),
wherein each of the first plurality of seal strips is disposed to have the first end of each seal strip proximate to the distal side of a respective baffle and the second end of each seal strip proximate to the proximal side of a respective baffle (see annotated figure 3 for each interpretation of the seal strips).

Although, MASTER provides that the seal strips are disposed at an angle between each of the first plurality of seal strips and a line orthogonal to the proximate side of the respective baffle and the distal side of the respective baffle (the seals are disposed between the proximate and distal sides of respective baffles, such that the seal would be positioned at some angle to an orthogonal line therebetween), MASTER does not explicitly wherein the first plurality of seal strips have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed disposal relative to an orthogonal line extending between proximal and distal sides of respective baffles, and since the provided heat exchanger requires that there is an angle between the baffles and the positioning of the sealing strips either between the adjacent baffle plates for support or for positioning the baffles to one another, resulting in an axial flow along the axially extending tubes and a helical cross flow, the device would function appropriately having the claimed helix angles. Further, the Applicant has place not criticality on the range claimed, indicating that the angle relative to an orthogonal line between respective baffle proximal and distal sides “may” be within the claimed ranges (specification at par. 10-11, 55, 61, 63, 69-72, 86, and 97 – with regards to the strip angle relative to an orthogonal line between proximal and distal sides of respective baffles).


    PNG
    media_image3.png
    807
    1177
    media_image3.png
    Greyscale

Annotated Figure 3 of MASTER with regards to at least independent claims 25 and 27, including the dependents thereof.

As to claim 26, MASTER disclose wherein the seal members comprise seal strips or seal rods (col.4 of MASTER as provided for each)

As to claim 27, MASTER discloses a heat exchanger(abstract; 30; col.4, lines 11-15) comprising:
a shell (34) having a longitudinal axis(A-A) and configured to receive a first fluid(col.4, lines 11-15);
a plurality of baffles(32) each mounted in the shell at a helix angle Hв to guide a first fluid flow into a helical pattern through the shell(col.4, lines 28-32), wherein each of the plurality of baffles comprises:
an outer circumferential edge(46 portion 48) longitudinally spaced apart from the outer circumferential edge positioned of the rest of the plurality of baffles(figure 4 and 6; col.4, lines 42-65; col.5, lines 29-45);
a proximal radial edge spaced from a distal radial edge (see annotated figure 3);
a proximal side opposite from a distal side (see annotated figure 3); and
a plurality of spaced apart holes (50) configured to be traversed by a plurality of axially extending tubes(40) configured to carry a second fluid(col.4, lines 18-22 and lines 36-41); and
a first plurality of circumferentially offset seal strips(28 or 44/56), each having a first end and a second end (thickness of the tie rods or thickness of the annular shaped strips; col.4, lines 55-65), radially disposed between the shell and the plurality of axially extending tubes and each respectively positioned between any two adjacent baffles (see annotated figure 3 for each interpretation of the seal strips), 
wherein each of the first plurality of seal strips is disposed to have the first end of each seal strip proximate to the distal side of a respective baffle and the second end of each seal strip proximate to the proximal side of a respective baffle (see annotated figure 3 for each interpretation of the seal strips).

Although, MASTER provides that the seal strips are disposed at an angle between each of the first plurality of seal strips and a line orthogonal to the proximate side of the respective baffle and the distal side of the respective baffle (the seals are disposed between the proximate and distal sides of respective baffles, such that the seal would be positioned at some angle to an orthogonal line therebetween), MASTER does not explicitly wherein the first plurality of seal strips have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles.
That being said, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to cause the seal strips of the device of MASTER to have an angle greater than 0° up to 80° formed between each of the plurality of seal strips and a line orthogonal between the proximal and distal sides of respective baffles since it has been held that “wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232(1984). In the instant case, the device of MASTER would not operate different with the claimed disposal relative to an orthogonal line extending between proximal and distal sides of respective baffles, and since the provided heat exchanger requires that there is an angle between the baffles and the positioning of the sealing strips either between the adjacent baffle plates for support or for positioning the baffles to one another, resulting in an axial flow along the axially extending tubes and a helical cross flow, the device would function appropriately having the claimed helix angles. Further, the Applicant has place not criticality on the range claimed, indicating that the angle relative to an orthogonal line between respective baffle proximal and distal sides “may” be within the claimed ranges (specification at par. 10-11, 55, 61, 63, 69-72, 86, and 97 – with regards to the strip angle relative to an orthogonal line between proximal and distal sides of respective baffles).

As to claim 28, MASTER discloses wherein each of the plurality of baffles is connected to at least two of the plurality of seal strips (see annotated figure 3, and further wherein 44/56 are provided as the seal strip there are at least one seal strip at the proximal radial edge and the distal radial edge so as to provide two per baffle), including a distal seal strip connected to a distal side of a baffle (see annotated figure 3) and a proximal seal strip connected to a proximal side of the same baffle (see annotated figure 3), and wherein the proximal seal strip is circumferentially offset from the distal seal strip (see annotated figure 3; figure 4).

As to claim 29, MASTER discloses wherein each of the first plurality of seal strips is parallel to a longitudinal axis of the heat exchanger (claim 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MASTER (US 6,827,138 B1), in view of MOREAUX (US 10,371,422 B2 – effectively filed on 13 February, 2017).
As to claim 16, MASTER does not explicitly disclose wherein the seal is made of steel.
However, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., structural integrity or heat transfer performance, as examples). Therefore, with regards to the present application, it would have been obvious for one having selected steel material, as one having ordinary skill within the heat exchanger art knows to select the material based on structural integrity or heat transfer performance, at least exemplified within MOREAUX which utilizes steel as the support structures between adjacent baffles(col.10, lines 28-32). 

Response to Arguments
Applicant's arguments filed 25 November, 2020 have been fully considered but they are not persuasive. 
At page 11-19, Applicant alleges that there is criticality to the angling of the seal strips, as the present invention is alleged to exhibit unexpected results to overcome the rejection of at least claims 1 and 20, and the dependents thereof. However, the Examiner is not persuaded to the allegations made by the Applicant. First the Examiner notes, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties different to such an extent that the difference is really unexpected”, MPEP §716.02. The Examiner will note that in pages 12-16 the Applicant reproduced paragraphs 8-9, 44-45, 54-55, 59, and 101-102 to support the allegations of unexpected results. As stated by MPEP §716.02(b)-III, “In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and end product”. The Applicant clearly is relying upon the heat exchanger numerous designs, submitted within the present invention’s disclosure to support the seals, to produce unexpected superior properties to the prior art (see page 18 with reference to par. 101-105 and figure 10). However, the disclosure only suggests that the seals “may” be within the claimed ranges, with fails to provide any criticality that the seals cannot be outside of the ranges. More so, at paragraph 101-105, the Applicant fails to provide any reference to the distinct positioning (e.g., angle) of the seal strips within the first through third experiments directly commensurate with the scope of the claims at issue. The Examiner points particularly to paragraph 101, which states “The heat exchanger according to one or more embodiments of the present disclosure that has seal strips disposed orthogonal to each of a plurality of baffles such that the seal strips are orthogonal to a direction of flow of a first fluid provides many benefits over the conventional heat exchanger and other helically-baffled heat exchangers. For example, seal strips disposed orthogonal to each of the baffles may allow for a lower pressure drop over the entire length of the heat exchanger than heat exchangers that include seals trips that are disposed parallel to a longitudinal axis of the heat exchanger”. This clearly provides that the any evidence is directed to sealing strips that are orthogonal to the baffle plates, such that the angle between an orthogonal line between the baffles and the seal strips would be 0°, which lies outside of the scope of the claimed invention to at least claims 1 and 20. This directly provides that the range of angling is not critical. Going on to paragraph 102, it is merely alleged, “Current finding show however that the seal strips arranged according to embodiments herein may improve the performance of a heat exchanger”, but it is not specified which embodiments or which disposal of the seals strips directly provide such advantages, or even if the seal strips, as commensurate with the scope of the claims, even provide such advantages, as it is only provided that the embodiments “may” improve performance of a heat exchanger without any reference to particularly angling of the seal strips (i.e., it could be that the experiment is directed to seals disposed orthogonal to the baffles, which is not commensurate with the scope of the claims to provide criticality to the claimed ranges). Paragraph 103 designates seals are angled, but again fails to provide whether the proffered data is directed to the instances claimed by the present invention in at least claims 1 and 20. The Applicant has provided no evidence of the nexus between the claimed seal strips and the data, such that it is unclear whether the seal strips, as claimed, provide a “contributing cause” for such an unexpectedly superior activity or property. More so, the described second and third experiments within paragraphs 104-105 do not provide any evidence that the seal strips compared, or shown to provide such results, are those commensurate with the scope of the claims, such that, again, it is unclear whether the seal strips as angled provide a “contributing cause” for such an unexpectedly superior activity or property. In addition to the Examiner explaining that the evidence provide submitted by the Applicant is not directly related to the scope of the claims, it is further established within MPEP §716.02 (d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”. The Applicant has not provided evidence over the entirety of the ranges of the angles, commensurate with the scope of the claims, and therefore, it is not persuasive that the angle of the seal strips provide any unexpected results for the entirety of the claimed ranges or even within the claimed ranges.  MPEP §716.02 (d)-II, further states, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”, which has not been provided by any of the data presented within the specification as originally filed. Therefore, the Applicant has not adequately shown unexpected results of the claimed ranges of the seal strips. For these reasons, the Examiner is not persuaded by the Applicant’s allegations of unexpected results, as the Applicant has not appropriately shown unexpected results of the claimed invention, particularly with regards to the angled seal strips at the claimed ranges commensurate with the scope of independent claims 1 and 20, and the dependents thereof.
As to pages 20-22, the Applicant argues MOREAU fails to teach or cure the deficiencies of MASTER, and further reiterates similar arguments made to claims 1 and 20. Again, the Examiner is not persuaded to Applicant’s allegations as previously explained above, as Applicant does not present criticality for the claimed ranges or show unexpected results.
Applicant’s arguments, see pages 22-23, filed 25 November, 2020, with respect to the rejection(s) of claim(s) 25-29 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MASTER under a new ground(s) rejection under 35 U.S.C. 103, similar to that of claims 1 and 20. It will be noted by the Examiner that the Applicant has presented similar arguments made to claims 1 and 20, as the amendments to claims 25-29 (independent claims 25 and 27) are similar as that provided by previous independent claims 1 and 20. Again, the Examiner is not persuaded to Applicant’s allegations as previously explained above, as Applicant does not present criticality for the claimed ranges or show unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,882,283 teaches angling seals between tube bundles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/9/2021
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763